Citation Nr: 1342458	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  13-06 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his February 2013 substantive appeal, the Veteran requested a Board hearing with respect to the issue on appeal.  In September 2013, the Veteran's representative indicated that the Veteran wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2013).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether obstructive sleep apnea is proximately due to service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for obstructive sleep apnea, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

As the Veteran and his representative have centered their arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran is service-connected for diabetes mellitus, type II, with an effective date of July 20, 2005.  He asserts that he has obstructive sleep apnea proximately due to his service-connected diabetes mellitus, type II.

VA examination reports, VA treatment records, and private treatment records reflect diagnoses of obstructive sleep apnea during the pendency of the appeal.  As such, the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

With respect to whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus, type II, the evidence includes conflicting medical opinions.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In support of his claim, the Veteran submitted numerous articles purportedly showing a connection between obstructive sleep apnea, weight gain, and diabetes mellitus, type II.  In addition, he submitted a November 2011 letter from Dr. R. Van Dewoestine.  Dr. Van Dewoestine reported that he was the Veteran's primary care physician.  He stated that the Veteran had had diabetes mellitus for approximately 10 plus years and that at the onset, the Veteran had weighed 200 pounds.  Dr. Van Dewoestine reported that the Veteran was not tested for or diagnosed with obstructive sleep apnea until 2010 and that he had had at least a 15 pound weight gain since his weight 10 years prior.  Dr. Van Dewoestine thought this weight gain was secondary to Dysmetabolic Syndrome.  Dr. Van Dewoestine reported that Dysmetabolic Syndrome resulted in hyperinsulinemia and thereby affected the fasting and postprandial blood sugars, decreased intracellular glucose utilization, and caused muscle fatigue, loss of energy, loss of stamina, and often times weight gain.  Dr. Van Dewoestine opined that the Veteran's obstructive sleep apnea was more likely than not secondary to his Dysmetabolic Syndrome (diabetes mellitus).

Conversely, in December 2011 a VA examiner opined that the Veteran's obstructive sleep apnea was less likely than not proximately due to or the result of his service-connected diabetes mellitus, type II.  The VA examiner stated that uncontrolled diabetes does not cause weight gain leading to obesity but does in fact cause weight loss.  High blood sugars caused polyuria and loss of water weight.  Therefore, according to the VA examiner, to say that diabetes, by causing weight gain, had indirectly caused sleep apnea was untenable.

In November 2012, an additional VA physician provided an addendum opinion negative to the Veteran's claim.  The VA physician reviewed the conflicting medical evidence, to include the articles indicating that many people with type II diabetes mellitus also have obstructive sleep apnea.  The VA physician stated that obesity was a risk factor for the development of diabetes mellitus, type II, and obstructive sleep apnea.  The VA physician noted the Veteran's height and weight from a VA examination in May 2011 and reported that studies suggested obstructive sleep apnea increased the risk of developing type II diabetes mellitus.  The VA physician opined that obstructive sleep apnea was less likely than not caused by or a result of diabetes mellitus, type II.

Here, the Board affords Dr. Van Dewoestine's opinion considerable probative value.  First, when contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Here, although the record does not indicate that Dr. Van Dewoestine reviewed the Veteran's claims file, it does appear that Dr. Van Dewoestine was fully aware of the Veteran's medical history, as he cited to specific findings concerning the onset of diabetes mellitus, type II, and obstructive sleep apnea, as well as the Veteran's measurements at pertinent times.  38 C.F.R. § 3.159(c)(4) (2013); Barr v Nicholson, 21 Vet. App. 303 (2007).  Dr. Van Dewoestine also reported the specific effects of Dysmetabolic Syndrome, which included weight gain, and provided a positive nexus opinion linking the onset of the Veteran's obstructive sleep apnea with the weight gained as a result of his diabetes mellitus, type II.  Because Dr. Van Dewoestine provided a clear opinion with adequate rationale that specifically addressed the Veteran's symptoms, the Board affords the opinion significant probative value.

However, the Board also affords some probative value to the December 2011 VA examiner's negative opinion.  Apparently in acknowledgment of the conflicting evidence, the VA examiner stated that uncontrolled diabetes does not cause weight gain leading to obesity; rather, it causes weight loss.  The VA examiner also stated that high blood sugars cause polyuria and loss of water weight.  Therefore, the VA examiner found it was untenable to say that diabetes, by causing weight gain, had indirectly caused sleep apnea.  First, the VA examiner did provide a rationale for the opinion, citing to medical principles regarding the effects of diabetes mellitus.  However, the Board finds it significant that the VA examiner, unlike Dr. Van Dewoestine, did not cite to specific findings concerning the Veteran's own symptoms.  Rather, he stated general principles in support of the opinion.  In addition, prior to providing the negative opinion, the VA examiner reported that the Veteran was obese and had started to gain weight shortly after he was treated for diabetes mellitus, type II, in 1995.  As this finding appears somewhat contradictory to the VA examiner's premise, the Board finds it detracts from the probative value of the opinion.  

Finally, the Board assigns little probative value to the November 2012 VA physician's opinion.  Here, the VA physician did not provide adequate rationale for the negative opinion.  Specifically, the findings from the journal articles do not appear to relate to the opinion as stated.  In fact, the findings indicate that some type of relationship does exist between obstructive sleep apnea and diabetes mellitus, albeit not one particularly pertinent to the Veteran's case.  In addition, the VA physician does not explain the significance of the Veteran's height and weight as noted.  As such, the Board finds the VA physician's opinion deserves less probative value when compared to the other medical opinions of record.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether obstructive sleep apnea is proximately due to service-connected diabetes mellitus, type II.  As such, service connection for obstructive sleep apnea is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


